IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-76,626



                   EX PARTE GARY MAURICE WELLS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 17873 IN THE 2ND JUDICIAL DISTRICT COURT
                       FROM CHEROKEE COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for a writ of habeas

corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was

convicted of burglary of a habitation and sentenced to 37 years’ imprisonment.

       Applicant contends that his counsel rendered ineffective assistance because he failed

to timely file a notice of appeal. The trial court has determined that trial counsel failed to

timely file a notice of appeal, and we agree that Applicant is entitled to the opportunity to file
                                                                                             2

an out-of-time appeal of the judgment of conviction in Cause No. 17873 from the 2nd

Judicial District Court of Cherokee County. Applicant is ordered returned to that time at

which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal.

       Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall immediately appoint an attorney to represent Applicant on direct appeal. All

time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal,

he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.




Delivered: September 14, 2011
Do Not Publish